Jansen, J.
Plaintiffs, inmates at the State Prison of Southern Michigan in Jackson, requested under the Freedom of Information Act, MCL 15.231 et seq.; MSA 4.1801(1) et seq., that the director of library services at the prison provide them the opportunity to inspect the final Department of Corrections decisions and orders, as well as supporting records, in various prison disciplinary cases. After the director denied plaintiffs’ requests, the present action was filed, on January 17, 1986. On March 23, 1987, the trial court granted defendant’s motion for summary disposition on the grounds that the foia publication requirements do not apply to prison disciplinary hearings and decisions and that, even if they were to, MCL 791.252(k); MSA 28.2320(52)(k) requires that such decisions be given only to the affected prisoner. Plaintiffs appeal as of right from the trial court’s decision. We affirm.
Section 11 of the foia, MCL 15.241; MSA 4.1801(11), provides in pertinent part:
(1) A state agency shall publish and make available to the public all of the following:
(а) Final orders or decisions in contested cases and the records on which they were made.
(б) As used in this section, "state agency”, "contested case”, and "rules” shall have the same meaning as ascribed to those terms in Act No. 306 of the Public Acts of 1969, as amended, being sections 24.201 to 24.315 of the Michigan Compiled Laws.
The provision of the Administrative Procedures Act to which the foia refers, MCL 24.203(3); MSA 3.560(103)(3), defines a "contested case” in relevant part as "a proceeding ... in which a determination of the legal rights, duties, or privileges of a *376named party is required by law to be made by an agency after an opportunity for an evidentiary hearing.” Therefore, a prison disciplinary case falls within the definition of a "contested case.” However, such proceedings are specifically exempted from contested case procedures under the apa. MCL 24.315; MSA 3.560(215). Historically, the disclosure requirements of the foia, specifically MCL 15.240; MSA 4.1801(10), MCL 15.241; MSA 4.1801(11), and MCL 15.243; MSA 4.1801(13), were originally contained in §§ 21-23 of the apa, MCL 24.221; MSA 3.560(121) through MCL 24.223; MSA 3.560(123). In 1979, after §§ 21-23 of the apa were repealed and replaced by the present foia statute, the Legislature added MCL 24.315; MSA 3.560(215) (§ 115) which specifically exempted hearings conducted by the Department of Corrections from chapter 4 of the apa, which sets forth due process procedural guarantees. The enactment of § 115 was tied to the enactment of correlative legislation governing the procedure for hearings in the Department of Corrections provided in MCL 791.251; MSA 28.2320(51) through MCL 791.255; MSA 28.2320(55).
The question presented is whether the Legislature’s removal of prison disciplinary hearings from chapter 4 of the apa was intended to and did in fact remove prison disciplinary hearings from the definition of "contested cases” for the purposes of the foia. We hold that it did. While the Legislature did not exclude disciplinary cases from the definition of "contested cases,” we hold that for the purposes of the foia that was the Legislature’s intent. MCL 791.255; MSA 28.2320(55), the legislation added in 1979 involving the Department of Corrections hearings, specifically provided that chapter 6 of the apa, MCL 24.301; MSA 3.560(201) through MCL 24.306; MSA 3.560(206), governing *377judicial review, applied to prison disciplinary hearings. Therefore, at the time § 115 was enacted, sections of the apa did apply to prison disciplinary hearings. We hold that the reason the Legislature did not simply define "contested cases” as not including prison disciplinary hearings was the fact that for the purposes of judicial review, the apa still applied. However, this is not true for disclosure requirements. MCL 791.252(k); MSA 28.2320(52)(k), legislation specifically involving the Department of Corrections hearings, provides that "[a] copy of the decision or order [of a hearing officer] shall be delivered or mailed immediately to the prisoner. The final disposition shall be posted for the information of the reporting officer.” Further, a hearing handbook, containing specific procedural provisions supplementing MCL 791.251 et seq.; MSA 28.2320(51) et seq., provides for inmate access to documents. Tocco v Marquette Prison Warden, 123 Mich App 395, 400; 333 NW2d 295 (1983). In Tocco, the plaintiff inmate used MCL 791.251 et seq.; MSA 28.2320(51) et seq. to obtain access to relevant documents that he had requested, specifically reports and statements of the prison officials mentioned in a misconduct report concerning the plaintiff. Id. at 399.
We hold that the creation of the procedure to obtain information regarding prison misconduct hearings evidences the legislative intent that prison misconduct hearings are not "contested cases” for the purposes of the foia. The Legislature intended to provide an alternative resolution process and publication procedure to that offered by the apa and the foia for prison hearings. The creation of this specific statute should control over the general provisions of the foia. In re Johnson Estate, 152 Mich App 200, 205; 394 NW2d 136 (1986). The creation of the hearing procedures, *378including the dissemination of information, is indicative of the legislative intent to preclude the application of the foia to prison misconduct hearings. Therefore, the foia publication requirements do not apply to prison disciplinary hearings and decisions.
Affirmed.
Gribbs, J., concurred.